Citation Nr: 0126619	
Decision Date: 11/20/01    Archive Date: 11/27/01

DOCKET NO.  97-07 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a right hand disorder, 
to include as secondary to a right shoulder impingement 
syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from July 1986 to March 1994.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (RO) which denied the benefit sought on 
appeal. The veteran's file was subsequently transferred to 
the RO in St. Louis, Missouri.

The Board notes that the veteran submitted a statement in 
response to the RO's most recent Supplemental Statement of 
the Case.  Nonetheless, the veteran did not disagree with the 
RO's denial of an increased evaluation for right shoulder 
impingement syndrome and grant of a 10 percent disability 
evaluation for a painful surgical scar of the right shoulder.  
As such, the Board finds that the veteran's claim for an 
increased disability evaluation for the veteran's right 
shoulder is effectively withdrawn.  See 38 C.F.R. § 20.204 
(2000).

The issue of an increased evaluation for depressive disorder 
with history of chronic adjustment disorder will be addressed 
by the Board in the REMAND portion of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  There is no medical evidence of a right hand injury 
during service.

3.  The veteran's current right hand disability is not 
causally or etiologically related to the veteran's active 
service or to the veteran's service-connected right shoulder 
disability.


CONCLUSION OF LAW

A right hand disability was not incurred or aggravated during 
service, and is not proximately due to or the result of the 
service-connected right shoulder disability.  38 U.S.C.A. 
§ 1110, 1131, 5103A, 5107(b) (West 1991 & Supp. 2001); 66 
Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the appellant is required in order 
to comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act.  See Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. 
Reg. 45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159).  This law sets forth requirements 
for assisting a claimant in developing the facts pertinent to 
his or her claim.  In this regard, the Board notes that VA 
fulfilled its duty to assist the veteran by obtaining and 
fully developing all relevant evidence necessary for an 
equitable disposition of the issue on appeal.  The RO 
afforded the veteran several VA examinations, as well as 
obtained relevant medical records.  The veteran was also 
afforded a hearing at the RO.  The Statement of the Case and 
subsequent Supplemental Statement of the Case provided to the 
veteran and his representative informed him of the pertinent 
laws and regulations and the evidence necessary to 
substantiate his claim.  The Board also observes that, in 
July 2000, the Board remanded the appellant's claim for 
additional development.  In response, the RO obtained 
relevant VA medical records and a VA examination, as well as 
requested additional information regarding the veteran's 
medical treatment from the appellant.  However, the appellant 
failed to submit any additional information.  As such, the 
Board finds that the duty to assist was satisfied and the 
case is ready for appellate review.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991) ("The duty to assist is not always 
a one-way street.  If a veteran wants help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.").  See also Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) ("[I]f BVA determines that [an] 
omission . . . did not prejudice the claimant or violate VA's 
statutory duty to assist, BVA [can] properly render a 
decision on the appeal....").

The veteran claims entitlement to service connection for a 
right hand disability. Specifically, the veteran asserts that 
his service-connected right shoulder disability caused his 
right hand disability.  A veteran is entitled to service 
connection for a disability resulting from a disease or 
injury incurred in or aggravated in the line of duty while in 
the active military, naval, or air service.  See 38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (2001).  The mere fact 
of an in-service injury is not enough; there must be evidence 
of a chronic disability resulting from that injury.  If there 
is no evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303 (b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Grober 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disability.  When service connection is established for a 
secondary condition, the secondary condition is considered as 
part of the original condition.  38 C.F.R. § 3.310(a).  To 
establish entitlement to service connection on a secondary 
basis, there must be competent medical evidence of record 
establishing that a current disability is proximately due to 
or the result of a service-connected disability.  See Lanthan 
v. Brown, 7 Vet. App. 359, 365 (1995).  In addition, service 
connection is permitted for aggravation of a non-service-
connected disability caused by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (". . 
. when aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability . . . over and above the degree of 
disability existing prior to the aggravation.").

The evidence of record consists of service medical records, 
VA medical records, and VA examination reports, as well as 
the veteran's testimony at a May 1997 hearing before the RO.  
At the May 1997 hearing, the veteran testified that he has 
experienced decreased strength in his right shoulder and 
right upper extremity.  He also testified that his fine motor 
movements are compromised due to weakness and numbness of the 
fingers on his right hand.

Service medical records indicate that the veteran was treated 
for his right shoulder at various intervals during his 
service following an injury in 1986 and that the veteran was 
diagnosed with right shoulder impingement syndrome.  The 
service medical records also indicate that the veteran is 
right-handed.  Treatment for the veteran's right shoulder 
included surgery and physical therapy.  The veteran's first 
surgery was in March 1988.  

Service medical records also show that the veteran 
experienced numbness and weakness in his right hand and 
fingers.  In May 1987, the veteran complained of a loss of 
feeling in the second through fifth digits of his right hand, 
which started following his right shoulder injury in December 
1986.  Examination showed decreased sensation in the 
veteran's second through fifth fingers and the veteran was 
assessed as having a right rotator cuff re-injury with neural 
irritation.  According to a June 1987 report, the veteran had 
regained feeling in his second through fourth fingers.  In 
July 1987, the veteran underwent a nerve conduction study, 
which was negative for electrophysiological evidence of right 
brachial, ulnar, or peripheral neuropathy affecting the 
veteran's right upper extremity.  

An April 1988 physical therapy note indicates that the 
veteran experienced numbness of the fourth and fifth fingers.  
Another note, dated May 1988, shows that the veteran reported 
decreased right hand strength.  An October 1988 record 
indicates that the veteran complained of right shoulder pain, 
and sensory examination showed that the veteran experienced 
minor dullness in the right wrist and fifth finger.  In 
January 1989, the veteran's records indicate that the veteran 
reportedly had numbness and tingling of the right ulnar 
distribution prior to his March 1988 right shoulder surgery.  
These records also indicate that the veteran complained of 
right shoulder pain, decreased range of motion of the right 
shoulder, and numbness and decreased strength of the right 
fourth and fifth fingers.  The impression was right thoracic 
outlet syndrome.  A February 1989 note shows that the veteran 
complained of occasional numbness and paresthesia of the 
right hand and decreased grip strength.  Examination showed 
decreased sensation of the ulnar nerve in the fifth finger of 
the right hand.  

A January 1993 Medical Board Report details the veteran's 
history with regard to his right shoulder and hand.  
According to the report, the veteran was chronically treated 
for a right dominant shoulder impingement syndrome, for which 
the veteran initially underwent a Neer acromioplasty and 
Mumford procedure in March 1988.  In October 1992, following 
re-injury, the veteran underwent an exploration of his right 
shoulder with reattachment of a partially detached deltoid 
muscle.  Physical examination showed an intact neurologic 
examination of the right shoulder and upper extremity, except 
for some paresthesia along the ulnar border distal in the arm 
and hand.  Motor strength was 5 out of 5, but with guarded 
motion due to pain.  In addition, there was tenderness in the 
subacromial region and old AC joint region, as well as 
subacromial pain of the anterolateral and posterior aspects 
of the shoulder.  The diagnosis was right shoulder 
impingement syndrome, status-post decompression and 
subsequent re-exploration surgery.

A February 1993 record indicates that the veteran had a 
second right shoulder surgery in October 1992.  According to 
the record, the veteran complained of decreased grip strength 
and sensation of the right hand.  The veteran was assessed as 
having decreased right hand function secondary to diminished 
fine touch along the ulnar right small finger surface.

A June 1993 Medical Board Report states that the veteran 
continued to have pain, stiffness, and weakness of his right 
shoulder.  Physical examination showed a palpable defect at 
the distal end of the clavicle, a deficient anterior acromion 
secondary to the surgical procedures, and subacromial 
crepitus with rotation of the right shoulder.  Motor strength 
was 5 out of 5, except for the right supraspinatus muscle and 
external rotators, which were 4 out of 5.  Sensory 
examination revealed some decreased sensation along the 
border of his right hand, and in the fourth and fifth 
fingers.  X-rays showed post-surgical changes consistent with 
a distal clavicle excision, and anterior acromioplasty.  The 
diagnoses were right shoulder impingement syndrome, 
surgically treated; right acromioclavicular arthrosis, 
surgically treated; and deltoid detachment of the right 
shoulder, status post-surgical repair.  

VA medical records dated April 1996 through October 1999 are 
also of record.  According to a record dated May 1996, the 
veteran complained of right shoulder pain.  X-rays showed 
calcific deposits on the rotator cuff, and the impression was 
acute calcific tendonitis.  A VA Social Assessment, dated 
July 1997, shows that the veteran reported ongoing problems 
with his right shoulder.  A September 1997 treatment record 
shows that the veteran reported chronic shoulder pain and 
that his shoulder had "locked up" recently.  In December 
1997, the veteran complained of continuing right shoulder 
pain.  A record dated February 1998 states that veteran 
complained of right shoulder pain and numbness of the right 
hand, with decreased use of the fourth and fifth fingers of 
the right hand.  Examination showed decreased range of motion 
of the right shoulder and a positive impingement sign.  The 
impression was impingement syndrome.  Other records, dated 
June 1998 and November 1998, indicated that the veteran had 
decreased right shoulder strength and limited range of motion 
of the right shoulder. 

The veteran was first afforded a VA examination in April 
1996.  According to the report, the veteran related a history 
of injury to his right shoulder, followed by two surgeries.  
The veteran also related that he experienced decreased right 
hand grip and decreased strength in his right arm upon 
abduction of his right arm to shoulder level.  Upon 
examination, handgrip strength was 4 1/2  out of 5 in the right 
hand, with weakness and decreased pinprick sensation in the 
last two fingers.  The examiner noted that the veteran did 
not have a full recovery of the right hand after his second 
right shoulder surgery.  No diagnosis was noted.

The veteran received another VA examination in February 1997.  
At that examination, the veteran complained of intermittent 
problems with his right arm since his right shoulder 
surgeries.  In particular, he complained that his right arm 
"gives out", of numbness of his fourth and fifth fingers, 
and of right shoulder and arm pain.  Motor examination 
revealed that strength was 5 out of 5 in both upper 
extremities, with the exception of extension and flexion of 
his fourth and fifth fingers on his right hand, which had 
strength of 4 out of 5.  Upon sensory examination, the 
veteran complained of decreased touch and pinprick sensation 
of the ulnar distribution on the right hand and forearm.  The 
examiner diagnosed the veteran with ulnar nerve dysfunction.

According to the June 1999 VA examination report, the veteran 
stated that he is right-handed.  He also related that he was 
having problems with his right shoulder and with decreased 
strength and sensation in his fourth and fifth fingers.  
Physical examination showed slight atrophy of the right 
deltoid musculature.  Bursitis and tendonitis appeared to be 
negative.  Forearm strength was equal.  X-rays showed that 
the distal clavicle is absent with tapering noted.  The 
diagnoses were surgical repair of the right shoulder with 
removal of 1.5 cm of the distal clavicle and right shoulder 
impingement with residuals.  

The veteran was most recently afforded a VA examination in 
June 2001.  According to the neurological examination report, 
the veteran reported that he was diagnosed with right 
shoulder impingement syndrome while in service.  He also 
reported that he is right-handed and that he has problems 
with his right arm due to his shoulder problems.  He also 
complained of a loss of feeling on the outside of his hand, 
with numbness and tingling of the fourth and fifth fingers.  
Motor examination was negative for muscular atrophy, and 
muscle tone was normal.  In addition, there was no upper 
extremity drift and strength was 5 out of 5 in both upper 
extremities.  However, the veteran had "give away" weakness 
of his right upper extremity and right grip.  Deep tendon 
reflexes were 2+.  Sensory examination showed that the 
veteran has subjectively decreased touch and pinprick in the 
right ulnar nerve distribution.  Motor nerve conduction and 
sensory nerve conduction tests, as well as a needle EMG 
examination were performed on the veteran.  The motor and 
sensory nerve conduction tests of the right median and ulnar 
nerves were normal and the needle EMG examination was 
negative for denervation changes.  There was no 
electrophysiological evidence of carpal tunnel syndrome or 
cervical radiculopathy on the right.  In short, according to 
the examiner, there were no objective neurological findings 
of abnormality of the veteran's right ulnar nerve 
distribution.  In addition, the examiner opined that he did 
not "believe [that the veteran's] right hand symptoms are 
related to his right shoulder impingement syndrome."

According to the orthopedic examination report, the veteran 
related much of the same history regarding his right shoulder 
injury and subsequent surgeries, as well as the diagnosis of 
right shoulder impingement syndrome.  The veteran also 
related that he had continued discomfort in the right 
shoulder.  The veteran complained of bilateral shoulder pain, 
which was more intense on the right side.  The veteran stated 
that he has pain with all activities, and that he has 
difficulty with use of the entire right upper extremity.  The 
veteran reported dysesthesia on the ulnar aspect of the right 
hand, affecting the fourth and fifth fingers, and decreased 
grip strength.  He also reported that this occurs with 
exacerbation of his right shoulder discomfort.  Physical 
examination showed a near normal shoulder shrug, limited 
active range of motion of the right shoulder, and full 
passive range of motion.  Examination of shoulder strength 
showed marked paresis of the supraspinatus and mild paresis 
of the external rotators and subscapularis.  The veteran had 
full range of motion of the wrist, elbow, and forearm.  There 
was no paresis of the elbow, forearm, wrist, or hand.  In 
addition, there was no atrophy of the right hand, the 
veteran's fingers could be brought to the distal palmar 
flexion crease, and the veteran's thumb could be brought to 
the fifth metacarpal head.  X-rays of the right shoulder 
showed a substantial resection of the distal clavicle and of 
the anterior portion of the acromion.  X-rays of the right 
hand and wrist were unremarkable.  The examiner noted that 
the veteran had significant limitation of his right shoulder, 
including a markedly limited range of motion secondary to 
pain and marked paresis of multiple shoulder muscle groups.  
However, there was no sign of arthrosis or atrophy of the 
veteran's right upper extremity.  The examiner also noted 
that the veteran's right forearm measured a slightly greater 
girth than on the left, indicating that the veteran was able 
to utilize his right forearm, wrist, and hand without 
significant limitations.  The examiner further opined that 
"it is . . . more likely than not that the [veteran's] right 
hand and wrist are essentially normal" and that there is 
"no connection between the [veteran's] symptomatic 
complaints about the right hand and his . . . shoulder 
surgery."

The Board finds that the evidence of record does not 
establish service connection for the veteran's right hand 
disability.  As stated earlier, an award of service 
connection requires that the veteran have a disability as a 
result of an injury incurred during service.  The veteran's 
service medical records are negative for treatment and 
diagnosis of a right hand disability.  While the Board 
concedes that the veteran was assessed during service as 
having decreased right hand sensation and function, there is 
simply no evidence demonstrating that this was not a 
manifestation of the veteran's service-connected right 
shoulder disability.  In particular, the veteran, at the June 
2001 VA examination, reported that his right hand 
symptomatology is usually present when his right shoulder 
disability has been exacerbated.  Additionally, the veteran's 
VA medical records and VA examination reports did not show a 
current, diagnosed right hand disorder.  The Board notes that 
significant weight must be placed on the most recent VA 
examination reports.  The examiners, who had the benefit of 
reviewing the entire evidentiary record as well as 
opportunity to examine the veteran, clearly concluded that 
examination of the veteran was negative for a right hand 
disorder.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) ("Congress specifically limits entitlement to 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.").  Further, 
although the February 1997 VA examination diagnosed the 
veteran with ulnar nerve dysfunction, VA medical records and 
subsequent VA examination reports state that there was no 
evidence of a right hand disability.  The veteran's June 2001 
nerve conduction tests and EMG examination were normal, x-
rays of the right hand and wrist did not show any 
abnormalities, and the veteran had full range of motion of 
the forearm and wrist.  Likewise, the veteran is able to 
utilize his right hand, wrist, and forearm without 
limitation.  In short, the veteran does not have a current 
right hand disability, and "[i]n the absence of proof of 
present disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  As such, the Board 
must find that the veteran's current right hand disability, 
if any, was not incurred during service.

An award of secondary service connection requires competent 
medical evidence establishing that a current disability is 
the result of or proximately due to a service connected 
disability.  In this case, the record contains clear medical 
evidence that the veteran's right hand disorder is not 
related to his service-connected right shoulder disability.  
The veteran's service medical records and VA medical records 
are negative for treatment and diagnosis of a right hand 
disorder as a result of the veteran's right shoulder 
impingement syndrome.  While the Board concedes that the 
veteran has been treated for symptomatic complaints relating 
to his right hand, these complaints were subjective in 
nature, and there was no objective evidence of a right hand 
disorder.  See Brammer, supra.  As discussed earlier, nerve 
conduction tests found that there was no objective evidence 
of an abnormal right ulnar nerve distribution and x-rays were 
negative for evidence of any physical abnormalities.  
Likewise, physical examinations repeatedly failed to 
demonstrate that the veteran had a right hand disability.  
Most significantly, the June 2001 VA examiners, after 
reviewing the veteran's service medical records and VA 
medical records, as well as examining the veteran, clearly 
indicated that the veteran's present right hand 
symptomatology was not related to the veteran's right 
shoulder impingement syndrome.  Accordingly, without 
competent medical evidence of a causal link between the 
service-connected right shoulder impingement syndrome and the 
veteran's right hand disorder, if any, the Board finds that 
the veteran is not entitled to service connection for a right 
hand disability on the basis of secondary service connection.

Therefore, the Board finds that the preponderance of the 
evidence weighs against the veteran's claim of entitlement to 
service connection for a right hand disability to include as 
secondary to the veteran's service-connected right shoulder 
disability.  As there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
veteran's claim that would give rise to a reasonable doubt in 
favor of the veteran, the provisions of 38 U.S.C.A. § 5107, 
as amended, are not applicable, and the appeal is denied.


ORDER

Service connection for a right hand disability is denied. 


REMAND

With respect to the veteran's claim for service connection 
for a depressive disorder with chronic adjustment disorder, 
the RO granted the veteran's claim and assigned a 10 percent 
disability evaluation in a July 2001 rating decision.   In 
August 2001, the veteran submitted a statement, wherein he 
disagreed with the 10 percent disability evaluation.  The 
Board notes that the RO construed the veteran's statement as 
a timely Notice of Disagreement, as the Court requires.  
Nonetheless, a Statement of the Case has not been issued to 
the veteran regarding this claim.  In the past, the Board has 
referred such matters back to the RO for appropriate action.  
However, the U.S. Court of Appeals for Veterans Claims 
(Court) has indicated that the proper action is to remand the 
issue back to the RO for appropriate action.  See Manlincon 
v. West, 12 Vet. App. 238, 240-241 (1999) ("Thus, the next 
step was for the RO to issue [a statement of the case] on the 
denial of the [ ] claim, and the Board should have remanded 
that issue to the RO, not referred it there, for issuance of 
that [statement of the case].").

In addition, as previously indicated, on November 9, 2000, 
the President signed into law a bill to provide a general 
duty to assist all claimants in establishing claims for VA 
benefits.  See Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159).  Among other things, this law substantially 
modified the circumstances under which VA's duty to assist a 
claimant applies, and how that duty is to be discharged.  
Changes potentially relevant to the veteran's claim include 
the establishment of specific procedures for advising the 
claimant of information required to substantiate a claim, a 
broader VA obligation to obtain records, and a broader 
obligation to advise claimants of the status of those 
efforts.

Therefore, in order to comply with the Court's holding in 
Manlincon, to comply with the Veterans Claims Assistance Act 
of 2000, and to give the appellant every consideration with 
regard to the present appeal, it is the Board's opinion that 
further development of the case is necessary.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO is requested to review the 
entire file and undertake any additional 
development necessary in connection with 
the claim for an increased disability 
evaluation for the veteran's service-
connected depressive disorder with 
chronic adjustment disorder to comply 
with the Veterans Claims Assistance Act 
of 2000. 

2.  The RO should issue a Statement of 
the Case on the issue of an increased 
disability evaluation for the veteran's 
service-connected depressive disorder, 
granted in the July 2001 rating decision.  
The veteran should be clearly advised of 
the need to file a timely Substantive 
Appeal within 60 days of issuance of the 
statement of the case or within the one-
year period from the date of the rating 
decision granting service connection for 
depressive disorder if the veteran wishes 
to complete an appeal from that 
determination.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 



